Citation Nr: 1740272	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a cardiovascular disability to include biatrial enlargement with mild mitral valve problems.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1993 to November 2004.  The Board previously characterized a second period of time from November 2006 to July 2007 as a second period of active duty.  After further development, the RO found, in March 2016, that the Veteran only served one period of active from March 1993 to November 2004, and that from November 2004 to November 2010 the Veteran served on active duty for training (ACDUTRA).  The Veteran has not debated or otherwise challenged this finding.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously before the Board, and, in January 2016, it was remanded for further development, that has since been at the very least substantially completed.


FINDING OF FACT

The Veteran does not currently have a cardiovascular disability and has not manifested cardiovascular disability during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing in October 2015, and a transcript of the hearing is of record.

The Veteran was also provided with a VA examination and two VA medical opinions (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that this matter was previously remanded in order to determine the Veteran's dates of service and to provide the Veteran with a medical opinion.  The Veteran's dates of service were determined, and a medical opinion was provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Cardiovascular Disability

At issue is whether the Veteran is entitled to service connection for a cardiovascular disability to include biatrial enlargement.  The weight of the evidence indicates that the Veteran has not manifested a disabling cardiovascular condition, and, therefore, service connection is denied.

The Veteran is seeking service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like cardiovascular conditions, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a condition that was proximately due to or aggravated by a previously service connected disability.  38 C.F.R. § 3.310.

The Veteran testified at a personal hearing before the Board in October 2015.  The Veteran indicated that she was first diagnosed with biatrial enlargement after undergoing and EKG and an EEG in early 2009.  The Veteran indicated that she had not been treated for the condition since 2010, and - when asked whether the condition was in remission - the Veteran stated that there had not been any issues since 2010; but that she continues to monitor her condition in light of some weight gain and changes in her medical prescriptions.  See Transcript, pp. 23-26.

In an undated handwritten statement, the Veteran reported that she was first diagnosed with an enlarged heart with a heart murmur and placed under the care of a cardiologist in July 2008.  

In an April 2010 written statement, the Veteran reported that she was diagnosed with an enlarged heart in July 2008.  

Private treatment records from May 2009 to July 2009 indicate that the Veteran had a prior medical history of left ventricular enlargement.

The Veteran underwent a VA examination in February 2011.  The examination did not reveal evidence of a heart murmur, congestive heart failure, or cor pulmonale.  The examiner noted the results of a stress test in April 2009 that indicated the Veteran's METs level was greater than 10.  The Veteran's heart size was normal with an ejection fraction within normal limits.  The examiner diagnosed the Veteran with an enlarged heart.

The Veteran was provided with a VA medical opinion in April 2016.  The examiner opined that the Veteran's atrial enlargement was most likely secondary to a sleep disorder.  The examiner further clarified, however, that the cardiovascular condition is asymptomatic, and that the Veteran does not seek management for the condition.

The Veteran was provided with a VA medical opinion in June 2016 by the same examiner who provided the February 2011 VA examination.  The examiner clarified that all forms of cardiac enlargement are considered abnormal and may be associated with further problems, but that a review of the Veteran's treatment records indicates that she is asymptomatic; and, therefore, the diagnosis is not considered disabling.

The weight of the evidence indicates that the Veteran does not have a current, chronic heart disability.  The Veteran clearly has an enlarged heart.  Nevertheless, two VA examiners have opined that the Veteran's enlarged heart is asymptomatic.  There is no competent medical opinion of record rebutting these conclusions, and the Veteran even conceded under oath that she was no longer manifesting any current cardiac symptoms.  As such, the weight of the evidence indicates that the Veteran's enlarged heart is asymptomatic and, therefore, not disabling.

Here, the weight of the evidence is not sufficient to demonstrate that the Veteran manifested a current cardiovascular disability and did not manifest a cardiovascular disability during the pendency of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997).  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a cardiovascular disability is denied.  


ORDER

Service connection for a cardiovascular disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


